Citation Nr: 0010682	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  99-02 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for traumatic 
arthritis of the knees, status post total knee replacement on 
the right, and traumatic arthritis of the right hip.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The appellant served on active duty from June 1939 to May 
1945.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO).


FINDINGS OF FACT

1.  The Board denied service connection for traumatic 
arthritis of the knees and right leg disability in January 
1956.  This is a final decision.

2.  Evidence submitted since the Board's January 1956 
decision includes a private physician's statement indicating 
that the appellant's chronic right leg pain is "related to 
an automobile accidence which occurred on July 11, 1943."  
This evidence was not previously considered by the Board and 
tends to show a causal relationship between the right leg 
problems and the in-service accident.

3.  Evidence submitted since the Board's January 1956 
decision includes a private physician's statement indicating 
that the appellant's knee problems quite possibly began with 
a motor vehicle accidence in 1943.  This evidence was not 
previously considered by the Board and tends to show a causal 
relationship between the current knee problems and the in-
service accident.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim 
to service connection for traumatic arthritis of the knees 
and right hip has been presented.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.156(a) (1999).

2.  A well grounded claim for service connection for knee and 
right hip disability has been presented.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board denied the appellant's claim for service connection 
for traumatic arthritis of the knees and right leg disability 
in January 1956.  This decision is final.  We note that a 
final rating determination is not subject to revision upon 
the same factual basis.  38 U.S.C.A. § 7104 (West 1991), 38 
C.F.R. § 20.1100 (1999).  Under pertinent law and 
regulations, as interpreted by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (the Court), the 
Board may reopen and review a claim which has been previously 
denied only if new and material evidence is submitted by or 
on behalf of the appellant.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999); Manio v. Derwinski, 1 Vet.App. 
140 (1991).  The credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet.App. 510, 513 (1992).

The Court has held that the provisions of 38 U.S.C.A. § 5108 
(West 1991) require a review of all evidence submitted by the 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and adjudicated on 
the merits.  Glynn v. Brown, 6 Vet.App. 523, 529 (1994); see 
also Evans v. Brown, 9 Vet.App. 273, 285 (1996).

According to 38 C.F.R. § 3.156(a) (1999),

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

While this appeal was pending, the United States Court of 
Appeals for the Federal Circuit rendered its decision in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
Federal Circuit changed the law as it pertains to the 
submission of new and material evidence and offered guidance 
as to how the Court should review such determinations made by 
the Board.  First, the Federal Circuit invalidated the test 
adopted by the Court in Colvin v. Derwinski, i.e., that 
evidence was new and material sufficiently to reopen a claim 
if the evidence, when considered with the other evidence, 
would raise a reasonable possibility of changing the outcome. 
1 Vet.App. 171, 174 (1991).  The Federal Circuit proceeded to 
adopt the standard set forth in 38 C.F.R. § 3.156(a) (1997) 
as the appropriate standard for determining whether new and 
material evidence had been submitted.  Second, as a result of 
Hodge and the Federal Circuit's recitation that the 
determination of whether new evidence is sufficiently 
material is a "fact-specific determination," "a deferential 
standard of review of these decisions under 38 U.S.C. § 
7261(a) becomes the proper one."  Fossie v. West, __ Vet.App. 
__, __, No. 96-1695, slip op. at 5 (October 30, 1998).  Hodge 
provides for a reopening standard which calls for judgments 
as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.

At the time of the Board's January 1956 decision, the Board 
considered service medical records, report of VA examination 
dated January 1955, multiple lay statements, and copies of 
private medical records along with statements from private 
physicians.

In pertinent part, this evidence shows that the appellant was 
involved in an automobile accident in July 1943, during 
service, sustaining injuries to the chest and left elbow, 
along with a cut on the right leg.  He was hospitalized for a 
period of 6 days and returned to active duty.  He remained in 
service approximately 2 more years with no further record of 
treatment for injuries received in the accident.  Post 
service, a private physician's statement shows that that 
appellant was treated in August 1947 for traumatic arthritis 
of the left knee and that, in November 1954, chronic 
synovitis of the right knee was found.  In August 1954, a 
private physician rendered a diagnosis for internal 
derangement of both knees, worse on the left, and prepatellar 
bursitis of the knees.

Since the Board's January 1954 decision, the appellant 
provided sworn testimony at hearings conducted in April 1998 
and March 1999, and he submitted two lay statements.  
Additionally, he submitted a private treatment report dated 
May 1998 showing a diagnosis for osteoarthritis, and the 
physician stated therein "I think this is related to his 
service injury.  Posttraumatic arthritis."  A December 1998 
statement from the same physician reflects that the appellant 
was seen for chronic right leg pain, which the physician 
stated was "related to an automobile accident which occurred 
on July 11, 1943."  A different physician stated in a 
November 1998 letter that the appellant reported knee 
problems dating back to 1943 when he was involved in an 
accident and that "I think it is quite possible that his 
knee problems began with the motor vehicle accident that 
occurred in 1943."

Without addressing additional evidence submitted by the 
appellant in support of his claim, which has little bearing 
on the outcome of this case, the Board finds that the 
statements of the two private physicians dated 1998 are new, 
as they were not part of the record at the time of the 
January 1956 decision, and are not cumulative of other 
evidence available at that time.  In addition, as these 
statements provide medical opinions indicating that the 
appellant's knee and right leg problems are possibly related 
to the automobile accident in service, they are clearly 
probative of the central issue in this case.

Accordingly, the Board finds the additional evidence 
submitted subsequent to the Board's January 1956 decision, 
when considered alone or in conjunction with all of the 
evidence of record, is so significant that it must be 
considered in order to fairly decide the merits of the 
appellant's claim.  As such, this evidence is "new and 
material" as contemplated by law, and thus, provides a basis 
to reopen the claim for service connection for traumatic 
arthritis of the knees and right hip.  See 38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).  In addition, the 
Board finds that the appellant's claim for service connection 
for traumatic arthritis of the knees and right hip is well 
grounded.  See 38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1998).  Specifically, two 
private physicians have offered opinions linking the knee and 
right leg problems to the in-service automobile accident.  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1998).


ORDER

New and material evidence having been submitted, the 
appellant's claim for service connection for traumatic 
arthritis of the knees and right hip is reopened.  The 
appellant's claim for service connection for traumatic 
arthritis of the knees and right hip is well grounded.  To 
this extent, the appeal is granted.


REMAND

As noted, the record contains the opinion of two physicians 
dated in 1998, suggesting a link between the appellant's 
arthritis of the knees and right hip and his automobile 
accident in service.  In light of the physicians' opinions, 
the Board believes that VARO should obtain and associate with 
the claims file the appellant's medical records since January 
1956, including the private treatment records of those 
physician's providing the 1998 statements, J.H. Walker, MD, 
and R.B. Roberts, MD.  Furthermore, the Board finds that VA  
examination is necessary.  See Littke v. Derwinski, 1 
Vet.App. 90 (1990).

Accordingly, the case is REMANDED to VARO for the following 
action:

1.  VARO should obtain and associate with 
the claims file all medical records 
pertaining to the appellant's knees and 
right hip dated since January 1956, 
including those records from Drs. Walker 
and Roberts.

2.  VARO should scheduled the appellant 
for a VA examination to determine the 
etiology of his arthritis of the knees 
and right hip.  The examiner is requested 
to express an opinion with respect to the 
extent to whether it is at least as 
likely as not that the appellant's 
arthritis of the knees and right hip is 
causally related to the automobile 
accident in July 1943 during service.  
The examiner should carefully review the 
claims folder prior to preparing his 
examination report and opinion.  A 
complete rationale for all opinions 
expressed must be provided.

3.  VARO should review the examination 
report.  If the report is not in complete 
compliance with the instructions provided 
above, appropriate action should be 
taken.  Thereafter, VARO should 
adjudicate the issue of service 
connection for traumatic arthritis of the 
knees and right hip on a de novo basis.  
If the determination remains unfavorable, 
VARO should furnish the appellant and his 
representative with a supplemental 
statement of the case, and provide an 
opportunity to respond prior to referring 
the case to the Board for further action.

The purpose of this REMAND is both to obtain additional 
information and to accord the appellant due process of law.  
The appellant is free to submit any additional evidence he 
desires to have considered in connection with his current 
appeal.  No action is required of the appellant until he is 
notified.

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals


 


- 3 -


